The judgment of the court was pronounced by
Smdei/l, J.
The question in these consolidated cases is, whether Quarles, Spring & Co., a commission house at New Orleans, are chargeable with the amount of a shipment, made before the formation of the firm, to Quarles, one of the partners. This old shipment was made in the spring of 1840, by the plaintiff, a merchant living in Virginia. In the fall of 1840, Quarles & Spring, who composed the new house, called personally on the plaintiff in Virginia, informed him of the new partnership, and solicited a continuance of his business. He became their correspondent. In his first letter he asks them about the old shipment, and hopes they will soon send him an account of sales. In his next letter he advises a new shipment, and again inquires about the old one. Of both these letters the defendants acknowledged the receipt, and expressed the expectation of soon making sales of the old shipment, explaining the difficulties which occasioned the delay in its sale. Several subsequent letters of the plaintiff’s reiterated inquiries as to the old shipment, the defendants neglected to reply, and, at length, after an interval of eighteen months from the commencement of the correspondence, Spring, in the name of the house, informed him that they had nothing to do with Quarles’ business. The sums for which the plaintiff drew drafts, and their acceptance and payment by the defendants, are circumstances which harmonize with the assumption of the responsibility for the old shipment by the new house. The defence is that, the correspondence between the plaintiff and defendants was conducted by Quarles; that the acknowledgments thus made are not binding on the house; that Spring was ignorant of them; and that Quarles has committed a fraud upon the firm, and is alone responsible to the plaintiff.
The defendants, by their interviews with Robinson and their commercial association, mutually recommended each other to him as worthy of confidence. The old consignment was a matter in the same line of business for which the present firm was formed, the letters written by Quarles, in the name of the firm, expressly acknowledged the old consignment as being under the charge of the new house; and the other attendant circumstances accorded with this representation. The evidence, though circumstantial, is cogent, that the correspondence was known to Spring. If he had not authorized, but on the contrary disapproved, this blending of the former business with the new business, or if the property was not really in the possession of his firm, it was his duty promptly to repudiate the responsibility, and advise Robinson to that effect* Eighteen months elapsed, a long correspondence intervened, and drafts much beyond the direct shipment to Quarles, Spring Co., were paid, before the position was assumed which has given rise to this controversy.
But even if it should be conceded that, under the correspondence and the attendant circumstances, the firm would still not be bound, if there was fraud *462an the part of Quarles, and ignorance on the part of Spring could be supposed' consistently with the evidence, still it is clear that the burden, after the production of the correspondence and the other proofs to which we have referred, would be thrown upon the firm, to prove such fraud. This the defendants have not proved.
It is therefore decreed that in these consolidated causes the judgment of the court below be reversed; and it is further decreed that the said Poiteaux Robinson recover of the defendants, Quarles, Spring SfCo., and of Francis Quarles & James W. Spring, members of said firm, in solido, the sum of $1932 10, with interest from the 19th December, 1845, and- costs in both eourts.
Note. — The following cases, decided during the period embraced by this volume, presenting only questions of fact, have not been reported : Schnaufer v. Simon; Good v. McIntyre; Jarvis v. Spring; Greiner v. Prendergast; Townsend v. Chandler; Elken v. Wyndham; Nichols v. Her Husband; Hitchcock v. North; Bornet v. David; Walton v. Pratt; Yoe v. Pratt; Kendig v. City Bank; Hanna v. Commissioners of Exchange and Banking Company; Gilmore v. Destrihan; Lambeth v. Freeman; Kinlock v. Dinn; Nivet v. Benit; Mitchell v. Tarlton; McCord v. Cable; Roy v. Debergue; Plique v. Bellomé; Wellington v. Wellington; Jones v. White; Miller v. Thompson; Weaver v. Fisk; Aymes v. Haydel; Barker v. York; Succession of Asbridge; C. Fuselier v. Robin; B. Fuselier v. Robin; Haulon v. Bonnafon; Gary v. Beall; Adlé v. Metoyer; Mason v. Alexander; Brigham v. Lambeth; Stone v. Brice; Sims v. Baker; Copley v. Moore; Copley v. Lewis; Sims v. Scott; Hammett v. Davis; City Bank v. Barker; Fink v. Lewis; Johns v. Horst; State v. Exchange and Banking Company; Fazende v. Hogan; Smith v. Mississippi Marine and Fire Insurance Company; Perrault v. Dupart; Ilsley v. McCerren; Boykin v. Curell; St. Yves v. Reiné.
The cases of Durell v. Palfrey, Green v. Lippincott, Cayetano v. Holbrook, and of the Succession of Lombard, determined during the same period, are not-reported, damages having been allowed in each for a frivolous appeal.